IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,961-02


                   EX PARTE REGINALD KEITH CONNALLY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. W95-45897-I(A) IN THE CRIMINAL DISTRICT COURT NO. 2
                             FROM DALLAS COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to twenty-five years’ imprisonment. He was released to parole, which was

later revoked.

         Applicant contends, inter alia, that he was denied procedural due process in the revocation

of his parole. An offender released to parole has a significant interest in his continued liberty,

entitling him to a limited right to due process and due course of law before that liberty is curtailed.

Morrissey v. Brewer, 408 U.S. 471 (1972); Ex parte Snow, 899 S.W.2d 201, 202 (Tex. Crim. App.

1995).
                                                                                                  -2-

       Applicant was informed of the specific allegations that he violated parole, he requested a

revocation hearing, it was held with him present, and the parole was eventually revoked upon

Applicant’s admission that he committed a new offense. There is no record, however, that Applicant

was timely informed of the Board’s decision to revoke his parole. Consequently, Applicant was not

able to request that the decision to revoke be reopened within 60 days of the date of revocation. The

trial court recommends that the writ application “be granted to the extent that [Applicant] be allowed

60 days to file a request to reopen the revocation decision.” This Court agrees that limited relief

should be granted.

       The Board of Pardons and Paroles shall provide Applicant with notice that his parole was

revoked, which notice shall include the revocation allegations and findings, so that Applicant may

request to reopen the revocation decision in accordance with the Board’s rules. Applicant’s

remaining claims lack merit and are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 6, 2013
Do not publish